Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 1 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 1 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

 

SDNY

JOSHUA ADAM SCHULTE, DOCUMENT

Defendant. DOC #:

 

 

“ve S117 Cr, ‘ cosy

ELECTRONICALLY FILED

 

{DATE FILED: O//6//E

 

 

PROTECTIVE ORDER
PERTAINING TO CLASSIFELD INFORMATION

This matter comes before the Court upon the Government’s Consent Motion for Protective
Order Pursuant To Section 3 of the Classified Information Procedures Act (“CIPA”), Pursuant to
the authority granted under Section 3 of CIPA, the “Revised Security Procedures Established
Pursuant to Pub, L. 96-456, 94 Stat, 2025, by the Chief Justice of the United States for the
Protection of Classified Information” (hereinafter “Security Procedures,” which are reprinted after
CIPA § 9), Rules 16 and 57 of the Federal Rules of Criminal Procedure, and the general
supervisory powers of the Court, and o prolect the nalional security, the following Protective
Order ts entered?:

1. The Court finds that this case will involve information thal has been classified in
the interest of national security. The storage, bandling, and contral of this information will require
special security precautions mandated by statute, executive order, and regulation, and access to

this information requires appropriate security clearances and need-to-know, as set forth in

 

1 The Court understands that the Government may move for a supplemental protective order
depending on the nalure of additional information that is determined to be discoverable.

|
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 2 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 2 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 2 of 18

Executive Order 13256 (or successor order), that has been validated by the government’ ‘The
purpose of this Order is to establish procedures thal counsel and ihe parties must follow in this
case, These procedures will apply to all pretrial, trial, post-trial, and appellate matters concerning
classified information and may be modified from time to time by further Order of the Court acting

under its inherent supervisory authority to ensure a Lair and expeditious trial,

2 Definitions. The following definitions shall apply to this Order:
a. “Defense” or “defense team” refers collectively to the Defendant’s counsel

and any support staff, investigators, or experts assisting the Defendant's counsel authorized to
receive classified information pursuant to this Order,
b. “Classified information” shall include:

i, Any document, recording, or information that has been classified by
any Executive Branch agency in the interests of national security pursuant to Executive Order
13526, as amended, or its predecessor or successor orders, as “CONFIDENTIAL,” “SECRET,”
“TOP SECRET, or additionally controlled as “SENSITIVE COMPARTMENTED
INFORMATION” (“SCP),

ii, Any document, recording, or information now or formerly in the
possession of a private party that (A) has been derived from information that was classified by the
United States Government, and/or (1B) has been classified by the United States Government as set

forth above;

 

? Any individual to whom classified information is disclosed pursuant to this Order shall not
disctose such information to another individual unless the U.S. agency that originated that
information has validated that the proposed recipient possesses an appropriate securily clearance
and need to know.

2
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 3 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 3 07 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 3 of 18

Hi, Verbal or other unwritten or unrecorded information known to the
defendant or the defense team that has been classified by the United States Government as set forth
above;

iv. Any information, regardless of its origin, that the defense knows or
reasonably should know contains classified information, including information acquired or
conveyed orally;

Vv Any document, recording, or information as to which the defense
has been notified orally or in writing contains classified information; and

Vi. Any document, recording, or information that is classified, as set
forth in subparagraph (i), above, and that the Court or Government has approved for limited
authorized disclosure to the defendant pursuant to the restrictions set forth herein. Al] classified
information that the Court or Government approves for limited authorized disclosure to the
defendant will contain an appropriate classification marking and will be marked “Provided to
IOSIIUA ADAM SCHULTE in United States v. Joshua Adam Schulte, $1 17 Cr, 548 (PAC).”

c. “Document,” “materials,” and “information” shall inchude, but are not
limited to:

i, all written, printed, visual, digital, electronic, or audible matter of
any kind, formal er informal, including originals, conforming copies, and non-conforming copies
(whether different from the original by reason of notation made on such copies or otherwise), as
well as metadata;

ik. noles {hancwritlen, oral, or electronic); papers; letters;
correspondence, memoranda; reports; summaries; photographs; maps; charts; graphs; inter-olfice

2
a
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 4 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 4 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 4 of 18

communications; notations of any sort concerning conversations, mectings, or other
communications; bulletins; teletypes; telecopies; telegrams; telexes; transcripts; cables: facsimiles;
invoices; worksheets and drafts; microfiche; microfilm; videotapes; sound recordings of any kind;
motion pictures; electronic, mechanical or electric records of any kind, including but not limited
to tapes, cassettes, disks, recordings, films, typewriter ribbons, word processing or other computer
tapes, disks, or thumb drives and all manner of electronic data-processing storage; and alterations,
modifications, changes, and amendments of any kind to the foregoing; and
iii. information obtained orally.
dd. “Access to classified information” shall mean having access to, reviewing,
reading, learning, or otherwise coming to know in any manner classified information.
& “Seoure Area” shall mean a sensitive comparimented information facility
(“SCIP”) approved by a designated Classified Information Security Officer (“CISO”) for the
storage, handling, and control of classified information.
Classified Information

3, All classified documents, and classified information contained therein, shall remam
classified unless the documents bear a clear indication that they are not classified or have been
declassified by the agency or department that originated the document or information contained
therein (“originating agency”).

4, All access to classified information shall conform to this Order and the
Memorandum of Understanding described herein.

5. Any classified information provided to the defense by the government is fo be used
solely by the defense and solely for the purpose of preparing the defense. The defense may not

4
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 5 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 5 of 18
Case 1:17-cr-00548-PAC Document59-1 Filed 08/09/18 Page 5 of 18

disclose or cause to be disclosed in connection with this case any information known or reasonably
believed to be classified information except as otherwise provided herein.

6, The defense may not disclose classified information to the Defendant unless that
same information has been previously disclosed to the defense by the Defendant or unless the
Government has approved its release to the Defendant and marked it “Provided to JOSHUA
ADAM SCHULTE in United States v. Joshua Adam Schulte, S117 Cr. 548 (PAC). The defense
may not confirm or deny to the Defendant the assertions made by the defendant based on
knowledge the defense may have obtaincd from classified information, except where Unat classified
information has been provided to the Defendant pursuant to this Order. Any classified
information the defense discloses to or discusses with the Defendant in any way shall be handled
in accordance with this Order and the attached Memorandum of Understanding, including such
requirements as confining all discussions, documents, and materials to an accredited SCHL,

7. The defense and the Defendant shal! not disclose classified information to any
person, except to the Courl, government personnel who hald appropriate security clearances ancl
have been determined to have a need to know that information, and thase specifically authorized
to access that information pursuant to this Order,

8, Information that is classified that also appears in the public domain is not thereby
automatically declassified unless it appears in the public damain as the result of an official
slatement by a U.S. Government Executive Branch official who is authorized to declassify the
information. Individuals who, by virtue of this Order or any other court order, are granted access
to classified information may not confinn or deny classified information that appears im the public
domain, Prior to any attempt by the defense to have such information confirmed or denied at tial

5
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 6 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 6 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 6 of 18

or in any public proceeding in this case, the defense must comply with ihe notification
requirements of Section 5 of CIPA and all provisions of this Order.

9. In the eyent that classified information enters the public domain, the defense is
precluded from making private or public statements where the statements would reveal personal
knowledge from non-public sources regarding the classified status of the information, or would
disclose that the defense had personal access to classified information confirming, contradicting,
of otherwise relating to the information already in the public domain. If there is any question as
to whether information is classified, the defense nvust handle that information as though it is
classified unless Government counsel confirms that it is not classified.

Security Procedures

{0. In accordance with the provisions of CIPA and the Security Procedures, the Court
has designated Daniel Hartenstine as the CISO for this case for the purpose of providing security
arrangements necessary 1o protect against unauthorized disclosure of any classified mformation
that has been made available to the defense in connection with this case, The defense shal] seek’
guidance from the CISO with regard to appropriate storage, handling, transmittal, and use of
classified information.

Ll. The Government has advised the Court that Assistant United States Attorneys
Matthew Laroche and Sidhardha Kamaraju, and U.S, Departnent of Justice National Security
Division Trial Attorney Scott McCulloch, as well as their supervisors (“Government counsel”),
have the security clearances allowing them to have access to classified information that
Government counsel intend to use, review, or disclose in (his case.

12, The Court has been advised, through the CISO, that ihe Defendant’s counsel,

6
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 7 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 7 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 7? of 18

Sabrina Shroff has been granted security clearances permitting them Lo have access to the classified
information that Government counsel intend to use and disclose pursuant to this Order.

13. Protection of Classified Information. The Court finds that to protect the classified
information involved in this case, to the extent thal Ms. Shroff has the requisite security clearances
anda “need to know” the classified information, they shalt be given authorized access to classified
national scewtity documents and information as required by the Government’s discovery
obligations and subject to the terms of this Protective Order, the requirements of CIPA, the
Memorandum of Understanding attached hereto, and any other Orders of this Court.

14. The Defendant has a continuing contractual obligation to the Government not to
disclose to any unauthorized person classified information known to him or in his possession.
‘The Government is entitled to enforee that agreement fo maintain the confidentiality of classilied
information. Moreover, because the allegations in this case involve breaches of agreements the
Defendant entered into regarding the handling of classified information, the Defendant must sign
the Memorandum of Understanding. In addition, the Defendant is subject to this Court’s
authority, contempt powers, and other authorities, and shall fully comply with the nondisclosure
agreements he has signed, this Order, the Memorandum of Understanding, and applicable statutes.

15. The signed Memorandum of Understanding shall be filed with the Court, and
exeouted copies of the Memorandum of Understanding shall be served upon the Government.
‘The substitution, departure, or removal for any reason from this case of counsel for the Defendant
or any other member of the defense, shall not release that individual from the provisions of this
Order or the Memorandum of Understanding executed in connection with Unis Order.

16. Pursuant to Section 4 of the securily procedures promulgated pursuant to CIPA, no

7
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 8 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 8 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 8 of 18

courl personnel required by this Court for its assistance shall have access to classified information
involved in this case unless that person shall first have received the necessary security clearance
as determined by the CISO,

17, Any additional persons whose assistance the defense reasonably requires may have
access to classified information in this case only if they are granted an appropriate security
clearance through the CISO, obtain approval from this Court with prior notice of the identity of
the additional persons to the U.S. government agency that originated the informalion, and satisfy
the other requirements described in this Order for access to classified information.

18. An individual with a security clearance and a need to know as determined by any
govertunent entity is not automatically authorized to disclose any classified information to any
other individual, even if that other individual also has a security clearance. Rather, any individual
who receives classified information may disclose that information only to an individual who has
been determined by an appropriate government entity to have both the required security clearance
and a need to know the information.

19. Secure Areas for the Defense. The Court is informed that the Federal Bureau of
Investigation (“FBI”) and CISO have arranged for approved Secure Areas for use by the defense.
The CISO shall establish procedures to assure the Secure Areas are accessible during business
hours to the defense, and at other times upon reasonable request as approved by the "BY and CISO
in consultation with the United States Marshals Service. The Secure Areas contain a working
area for the defense and will be outfitted with any sccure office equipment requested by the defense
that is reasonable and necessary to the preparation of the defense. The CiSO, in consultation with
counsel for the Defendant and FBI, shal! establish procedures to assure that the Sccure Areas are

§
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 9 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 9 of 18
Case 1:17-cr-00548-PAC Document59-1 Filed 08/09/18 Page 9 of 18

maintained and operated in the most efficient manner consistent with the protection of classified
information and in compliance with acereditation requirements. No classified documents,
material, recordings, or other information may be removed from the Secure Areas unless so
authorized by the CISO. The FBI and CISO shall not reveal to the Government the content of
any conversations they may hear among the defense, nor reveal the nature of the documents being
reviewed, or the work being generated. The presence of the FBI or the CISO shall not operate to
render inapplicable the attorney-client privilege.

20, Filing of Papers by the Defense. Any pleading or other document filed by the
defense that the Defendant or counsel for the Defendant knows or reasonably should know
contains classified information as defined in paragraph 2a), shall be filed as follows:

a. The document shall be filed under seal with the CISO or an appropriately
cleared designee and shall be marked, “Fited in Camera and Under Seal with the Classified
Information Sccurity Officer.” The time of physical submission to the CISO or an appropriately
cleared designee shall be considéred the date and time of filing and should occur no later than 4:00
p.m. Within a reasonable time aftcr making a submission to the CISO, the defense shall file on
the public record in the CM/ECF system a “Notice of Filing” nolifying the Court that the
subnission was made to the CISO, The nolice should contain only the case caption and an
unclassified title of the filing.

b. The CISO shall examine the pleading or document and, in consultation with
representatives of the appropriate departments or agencies, determine whether the pleading or
document contains classified information. If it is determined that the pleading or document
contains classified information, the CISO shall ensure the document is marked with the appropriate

a]
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 10 of 18
Case 1:17-cr-00548-PAC Document 61 Filec! 08/16/18 Page 10 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 10 of 18

classification marking and remains under seal. The CISO shall immediately deliver under seal to
the Court and Government counsel any pleading or document to be filed by the defense that
contains classified information, unless the pleading or document is an ex parte filing.

21. Filing of Papers by the Government. Any pleading or other document filed by the
Government that Government counsel knows or reasonably should know contains classified
information as defined in paragraph 2(a), shall be filed as follows:

a. The document shal! be filed under seal with the CISO or an appropriately
cleared designee and shall be marked, “Filed in Camera and Under Seal with the Classified
Information Security Officer.” The time of physical submission lo the CISO or an appropriately
cleared designee shall be considered the date and time of filing and should occur no later than 4:00
pam, Within a reasonable time after making a submission to the CISO, Government counsel shall
file on the public record in the CM/ECF system a “Notice of Miling” notifying the Court that the
submission was made to the CISO. The notice should contain only the case caplion and an
unclassified title of the filing.

b. The CISO shail ensure the document is marked with the appropriate
classification marking and remains under seal, The CISO shall immediately deliver under seal to
the Court and counsel for the defense any pleading or dacument to be filed by the Government
that contains classified information, unless the pleading or document is an ex parte filing.

22. Reeord and Maintenance of Classified Filings, ‘The CISQ shall maintain a
separate sealed record for those materials that are classified, The CISO shall be responsible for
maintaining the secured records for purposes of later proceedings or appeal.

23. The Classified Information Procedures Act, Pvocedures for public disclosure of

10
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 11 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 11 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 11 of 18

classified information in this case shall be those established by CIPA. The defense shail comply
with the requixements of CIPA Section 5 prior to any disclosure of classified information during
any proceeding in this case. As set forth in Section 5, the defense shal] not disclose any
information known or believed to be classified in connection with any proceeding until notice has
been given to Government counsel and until the Government has been afforded a reasonable
opportunily to seek a determination pursuant to the procedures set forth in CIPA Section 6, and
until the time for the Govermnent to appeal any adverse determination under CIPA Section 7 has
expired or any appeal under Section 7 by the Government is decided. Pretrial conferences
involving classified information shall be conducted in caimerd in the interest of the national
security, be attended only by persons granted access to classified information and a need to know,
and the transcripts of such proceedings shall be maintained under sea}.

24,  Aecess to Classified Information, In the interest of the national security,
representatives of the defense granted access to classified information shall have access to
classified information only as follows:

a All classified information produced by the Government to counsel for the
Defendant in discovery or otherwise, and all classified information possessed, created or
maintained by the defense, including notes and any other work product, shall be stored, maintained
and used ony in the Secure Areas established by the FB and CISO, unless otherwise authorized
by the CISO.

b. Spectal procedures for audio recordings. Any classified audio recordings
that the Government discloses to the defense shall be maintained by the PBE and CiSO in the
Secure Areas, Such recordings may be reviewed only ona stand-alone, non-networked computer

1]
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 12 of 18
Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 12 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filecl 08/09/18 Page 12 of 18

or other device within the Secure Areas that does not have the capabilily to duplicate or transmit
information. The defense must use headphones to review such recordings and the headphones
must be wired and not have any wireless capabilily.

c, ‘The defense shall have free access to the classified information made
available to them in the Secure Areas established by the FBI and CISO and shall be allowed to
take notes and prepare documents with respect to those materials.

d, No representative of the defense (including but not limited to counsel,
investigators, paralegals, translators, experts, and witnesses) shall copy or reproduce any classified
information in any manner of form, except with the approval of the CISO and in accordance with
the procedures established by the CISO for the operation of the Secure Area.

e. All documents prepared by the defense (including, without limifation,
pleadings or other documents intended for filing with the Court) that do or may contain classified
information must be prepared in the Secure Areas on word processing equipment approved by the
CISQ. All such documents and any associated malcrials (such as notes, drafts, copies, typewriter
ribbons, magnetic recordings, exhibits, thumb drives, dises, CDs, DVDs exhibits, and electronic
or digital copies) that may contain classified information shall be maintained in the Secure Areas
unless and until the CISO determines that those documents or associated materials are unclassified
in their entirety. None of these materials shall be disclosed to Government counsel or any other
parly.

f. The defense shall discuss classified information only within the Secure
Areas or in an area authorized by the CISO.

&. The defense shal] not disclose, withoul prior approval of the Court,

|?
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 13 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/48 Page 13 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 13 of 18

classified information to any person not named in this Order except to the Court, Court personnel,
and government personne] identified by the CISO as having the appropriate clearances and the
need to know. Government counsel shall be given an opportunity to be heard in response to any
defense request for disclosure to a person not identified in this Order. Any person approved by
this Court for access to classified information under this paragraph shall be required to obtain the
appropriate security clearance, to sign and submit to this Court ihe Memorandum of Understanding
appended to the Order, and to comply with all the terms and conditions of the Order. IL
preparation of the defense requires that classified information be disclosed to persons not named
in this Order, the Department of Justice shall promptly seek to obtain security clearances for them
at the request of defense counsel. As set forth above, the defense shall not disclose classified
information, even to an individual with the appropriate security clearance, without following the
procedure referenced in paragraph 17.

h. The defense shall not discuss classified information over any standard
commercial telephone instrament or office intercommunication systems, including bul not lumited
to the Internet and email, or in the presence of any person who has nol been granted access fo
classified information by the Court,

i, Any documents written by the defense that do or may contain classified
information shall be transcribed, recorded, typed, duplicated, copied, or otherwise prepared only
by persons who have received an appropriate approval for access Lo classified information.

i. The defense shall not disclose classified information to the Defendant-—
other than materials marked “Provided to JOSHUA ADAM SCHULTE in United States v, Joshua
Adam Schulte, $1 17 Cr. 548 (PACY’-—absent written permission from the Government.

13
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 14 of 18
Case 1:17-cr-60548-PAC Document 61 Filed 08/16/18 Page 14 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 14 of 18

25, Contacting U.S. Intelligence Agency Eimployees. The employment and/or
affiliation of certain individuals with a U.S. Intelligence Agency and/or their responsibilities at the
U.S. Intelligence Agency may constitute classified or highly sensitive facts. As a result, if the
defense would like to contact individuals who may be employed by or affiliated with a U.S.
Intelligence Agency (“Intelligence Agency Employees”), the following procedures apply:

A. The CISO is the point of contact for the purpose of facilitating contact
between the defense and Intelligence Agency Employees. If the defense would like to contact
Intelligence Agency Employees, the name of aay such person must be provided to the CISO
through properly secured channels.

b. The CISO will subsequently contact via a secure line a designated employee
or employees (the “Designated Employee(s)”) at the U.S. Intelligence Agency who will be walled
off from the prosecution team. The Designated Employee(s) will notify the Intelligence Agency
Employee of the defense’s request fo contact and/or interview him or her,

c. if an intelligence Agency Employee agrees to be contacted and/or
interviewed by the defense, the CISO will coordinate with the defense and with the Intelligence
Agency Employee regarding logistics (¢.¢., ming and location) of the proposed interview(s).
Classified information may be discussed with the Intelligence Agency Employees only ina SCIP
or via secure telephonic or video communications.

26. Any wnauthorized disclosure or mishandling of classified information may
constitute violations of federal criminal law. In addition, any violation of the terms of this Order
shall be brought! immediately to the attention of the Court and may result in a charge of contempt
of Court and possible referral for crimiinal prosecution. Any breach of this Order may also result

14
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 15 of 18

Case 1:17-cr-00548-PAC Document 61 Eilecd 08/16/18 Page 15 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 15 of 18

in termination of an individual’s access lo classified information. Persons subject to this Order
are advised that direct or indirect unauthorized disclosure, retention, or handling of classified
documents or information could cause serious damage, and in some cases exceptionally grave
damage to the national security of the United States, or may be used to the advantage ofa foreign
nation against the interests of the United States. The purpose of this Order is to ensure that those
authorized to receive classified information in connection with this case will never divulge that
information to anyone not authorized to receive iL

27, All classified documents and information to which the defense has access in this
case are now and will remain the property of the United States. Upon demand of the CISO, all
persons shall return to the CISO all classified information in their possession obtained through
discovery from the Government in this case, or for which they are responsible because of access
to classified information. The notes, summaries, and other documents prepared by the defense
that do or may contain classified information shall remain at all times in the custody of the CISO
for the duration of the case, At the conclusion of this case, including any appeals or ancillary
proceedings thereto, all such notes, summaries, and other documents are lo be destroyed by the
CISO in the presence of counsel for the Defendant if they choose to be present. even upon the
conclusion of this case, the parties, counsel, and any of their representatives or associates to whom
classified documents or information was disclosed, remain obligated to protect against the
unauthorized disclosure of any classified information learned during the course of the praccedings,
as described herein

28. Nothing contained in this Order shail be construed as a waiver of any right of the
Defendant. No admission made by the Defendant or his counsel during pretrial conferences may

15
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 16 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 16 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 16 of 18

be used against the Defendant unless it is in writing and signed by the Defendant. See CIPA § 2.

29. A copy of this Order shall be issued forthwith to counsel for the Defendant who
shall be responsible for advising the Defendant and representatives of the dclonse of the contents
of this Order. Counsel for the Defendant, the Defendant, and any other representatives of the
defense who will be provided access to the classified information, shall execute the Memorandum
of Understanding described in paragraph 15 of this Order, and the Defendant and counsel for the
Defendant shall file executed originals of such documents with the Court and the CISO and serve
an executed original upon the government. The execution and filing of the Memorandum of
Understanding is a condition precedent for the Defendant, counsel for the Defendant, and any other

representative of the defense to have access to classified information.

Dated: Prtgund f G, Lil §

SO ORDERED:

“tl Cott

THE HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE

16
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 17 of 18

Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 17 of 18
Case 1:17-cr-00548-PAC Document59-1 Filed 08/09/18 Pade 17 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
“Ve Si 17 Cr. 548 (PAC)
JOSHUA ADAM SCHULTE,

Defendant.

 

 

MEMORANDUM OF UNDERSTANDING REGARDING RECEIPT OF
CLASSIFEED INFORMATION

Having familiarized myself with the applicable statutes, regulations, and orders, including
but not limited to, Title 18, United States Code, Sections 793, 794, 798, and 1924; the Intelligence
Identities Protection Act, Title 50, United States Code, Section 3121; Title 18, United States Code,
Section 641; Title 30, United States Code, Section 783; and Execulive Order 13526, 1 understand
that | may be the recipient of information and documents that concern the present and future
security of the United States and which belong to the United States, and that such documents ancl
information together with the methods and sources of collecting it are classified by the United
States Government. Jn consideration for the disclosure of classified information and documents:

(1} J agree that I shall never divulge, publish, or reveal either by word, conduct
or any other means, such classified documents and information unless specifically authorized in
wriling to do so by an authorized representative of the Uniled States Government; or as expressly
aulhorized by the Court pursuant to the Classified Information Procedures Act and the Protective
Order entered in United States v. Joshua Adam Schulte, $1 17 Cr. 548 (PAC).

(2) 1 agree that this Memorandum will remain forever binding on me.
Case 1:17-cr-00548-PAC Document 503 Filed 09/13/21 Page 18 of 18

Case 1:17-cr-00548-PAC Document 61 Eilecd 08/16/18 Page 18 of 18
Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 page 18 of 18

(3) I have received, read, and understand the Protective Order entered by the
United States District Court for the Southern District of New York on gC A x , 2018, in
United States y. Joshua Adam Schulte, St 17 Cr. 548 (PAC), relating to classified information,
and |] agree to comply with the provisions thereof,

(4) I understand that any prior contractual obligations that may bind me to
continue to protect classified information remain in full force and effect, and are not superseded
by this Memorandum of Understanding. Additionally, ] understand that this Memorandum of
Understanding does not absolve me of any criminal or civil penalties that may otherwise be
imposed upon me as a result of my unauthorized disclosure of classified information,

Vie lal

Sabrina Shroff, Bsq. ate
Counsel for the Defendant

.

Joshba Adam Schulte Date
Defendant

 

  
